                     1

                     2

                     3

                     4

                     5

                     6

                     7

                     8
                                                   UNITED STATES DISTRICT COURT
                     9
                                                 EASTERN DISTRICT OF CALIFORNIA
                    10

                    11
                         PATRICK B. FARLEY, on behalf of himself   Case No. 2:20-CV-02223-TLN-KJN
                    12   and all others similarly situated,
                                                                   ORDER GRANTING JOINT
                    13                      Plaintiff,             STIPULATION TO EXTEND CASE
                                                                   DEADLINES
                    14               vs.

                    15   BIMBO BAKERIES USA, INC. a Delaware
                         Corporation; and DOES 1-50, inclusive,
                    16
                                            Defendants.
                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
                         Case No. 2:20-cv-02223-TLN-KJN                             ORDER GRANTING JOINT
 BOCKIUS LLP                                                                  STIPULATION TO EXTEND CASE
 ATTORNEYS AT LAW
   LOS ANGELES
                                                                                               DEADLINES
                     1          Based on the Parties’ Joint Stipulation to Extend Case Deadlines, and good cause having
                     2   been shown, the Court orders the following:
                     3          1.      The deadline to complete all non-expert discovery shall be extended to
                     4   December 10, 2021;
                     5          2.      The Court shall hold its ruling on Plaintiff’s Motion to Remand [Dkt. No. 5] in
                     6   abeyance until at least December 10, 2021 or later.
                     7          3.      Consistent with the Court’s Initial Pretrial Scheduling Order, the Parties’
                     8   following deadlines shall run from the extended non-expert discovery deadline consistent with the
                     9   timing prescribed in the Court’s Initial Pretrial Scheduling Order:
                    10                  a.     designate experts;
                    11                  b.     designate supplemental and/or rebuttal experts;
                    12                  c.     file dispositive motions;
                    13                  d.     exchange any supplemental disclosures and responses (including expert
                    14                         supplemental materials) shall be 30 days prior to the dispositive motion
                    15                         hearing date; and
                    16                  e.     file a Joint Notice of Trial Readiness after receiving the Court’s ruling on
                    17                         the last filed dispositive motion.
                    18   IT IS SO ORDERED.
                    19
                         Dated: June 7, 2021                           _____________________________________
                    20                                                  HONORABLE TROY L. NUNLEY
                    21                                                  UNITED STATES DISTRICT COURT JUDGE

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
                         Case No. 2:20-cv-02223-TLN-KJN                                              ORDER GRANTING JOINT
 BOCKIUS LLP                                                                                   STIPULATION TO EXTEND CASE
 ATTORNEYS AT LAW
   LOS ANGELES
                                                                                                                DEADLINES
